          Case 1:14-cr-00332-PAE Document 135 Filed 05/20/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
                                                                        :
UNITED STATES                                                           :
                                                                        :        14-CR-332 (PAE)
                                                                        :
                                                                        :            ORDER
                           -v-                                          :
                                                                        :
HARRY HUESTON,                                                          :
                                                                        :
                                             Defendant.                 :
                                                                        :
------------------------------------------------------------------------ X

PAUL A. ENGELMAYER, District Judge:

        The Court has received the attached correspondence from defendant Harry Hueston,

which the Court treats as a pro se motion for compassionate release. To assure able briefing and

thoroughgoing consideration of the issues presented, the Court asks trial counsel for Mr. Hueston

to submit a memorandum of law in support of this application. This letter is due Tuesday, May

26, 2020. The Government’s response is due Thursday, May 28, 2020. The Court encourages

Government and defense counsel to confer in advance of these submissions to assure a full

mutual understanding of the issues presented and arguments to be made.7KH&OHUNRI&RXUWLV

GLUHFWHGWRPDLODFRS\RIWKLVRUGHUWR0U+XHVWRQ

         SO ORDERED.


                                                                        
                                                                      ____________________________
                                                                      Paul A. Engelmayer
                                                                      United States District Judge

Dated: May 20, 2020
       New York, New York
Case 1:14-cr-00332-PAE Document 134
                                135 Filed 05/19/20
                                          05/20/20 Page 1
                                                        2 of 3
                                                             4
Case 1:14-cr-00332-PAE Document 134
                                135 Filed 05/19/20
                                          05/20/20 Page 2
                                                        3 of 3
                                                             4
Case 1:14-cr-00332-PAE Document 134
                                135 Filed 05/19/20
                                          05/20/20 Page 3
                                                        4 of 3
                                                             4
